     Case: 1:19-cv-00137-ACL Doc. #: 1 Filed: 08/14/19 Page: 1 of 6 PageID #: 1

RECEIVED
AUG 13 2019               UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF MISSOURI

       DistrictofD
      District Court
                 1
                     ~




     'nlii~"'L fC /we_£_
                                            DIVISION

                                                 )
      trs and Perso11€I            )                        Complaint for a Civil Case
      reJe.nfrll-rvt of /Ae_ ufale~
     /vltc.J1ae/ B&?forel          )
(Write the full name of each plaintiff           )           Case No.
who is filing this complaint. If the             )           (to be assigned by Clerk of
names of all the plaintiffs cannot fit in        ~           District Court)
the space above, please write "see
attached" in the space and attach an             )
additional page with the full list of            ~            Plaintiff requests trial by jury:
names.)

v.           Grce.riwe/1
     7itl'f1tny
                                                 )

                                                 )
                                                               ~•               No


l/;ftf~td0i/);'and trt /4ts                      ~
C:/fTT Cltl/ CJ 'lli.lfy 1 /Jem1Su!;-/-)
C~£01.ly i       !Joo I Mrottd-. 1{))
01d f/:.n'l13JJiC)Jt2.l/
                                             1
                               v                 )
                                                 )
(Write the full name of each defendant.
                                                 )
The caption must include the names of
                                                 )
all of the parties. Fed. R. Civ. P. lO(a).
                                                 )
Merely listing one party and writing "et
                                                 )
al." is insufficient. Attach additional
                                                 )
sheets if necessary.)


                                     CIVIL COMPLAINT

                                             NOTICE:

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date, the full name of a person
 known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the year of an individual's birth, a minor's initials, and the
 last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
statements, or any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
application to proceed without prepaying fees or costs.
     Case: 1:19-cv-00137-ACL Doc. #: 1 Filed: 08/14/19 Page: 2 of 6 PageID #: 2




I.       The Parties to This Complaint

        A.      The Plaintiff(s)

        Provide the information below for each plaintiff named in the complaint. Attach
        additional pages if needed.

                Name
                Street Address
                City and County
                State and Zip Code      Mo. (,o3fSI
                Telephone Number         5 73-35'1-ff!f.3
                E-mail Address          il-nn ()IItlf:P?s O 9 gnxu I, crxn

         B.     The Defendant(s)

         Provide the information below for each defendant named in the complaint, whether the
         defendant is an individual, a government agency, an organization, or a corporation. For
         an individual defendant, include the person's job or title (if known). Attach additional
         pages if needed.



         Defendant No. 1

                Name
                Job or Title
                Street Address
                City and County
                State and Zip Code
                Telephone Number
                E-mail Address


                 (If more than one defendant is named in the complaint, attach an additional
                 page providing the same information for each additional defendant. If you are
                 suing for violation of your civil rights, you must state whether you are suing
                 each defendant in an official capacity, individual capacity, or both.)




                                                 2
 Case: 1:19-cv-00137-ACL Doc. #: 1 Filed: 08/14/19 Page: 3 of 6 PageID #: 3




II.    Basis for Jurisdiction
       Federal courts are courts of limited jurisdiction (limited power). Generally, only three
       types of cases can be heard in federal court. Provide the information for this case.
       (Include all information that applies to your case)

       A.      Federal question
       List the specific federal statutes, federal treaties, and/or provisions of the United States
       Cm;istitution that are at issue in this case.                                          .,;J,_,j (f f 3   Ct/le/
        /7)/S CaSe IS _f;ro({_qftf- j)urSllahf fo ?t~ U.                          :.Pj)s.c.        .
       lq~";J, J i1Y(5dtc.Jton l°:S ha.Jee/ U(J~rJ cf<? (J,S,. C, :ji 133/ o/Y//3~3
      C1-'j) .. TA,s coarf ~/2J h~s .St.f~pl&rJmklJ urtsdrc/rtJr-; Otle/e.. ~e
      .5 /tlfe.. {M bJ ro,wfu ( d e__a_fAI s ll. r ii t fla./1 tJM &e... 5!-«fe._ /tlk) c/a.1IVIS
       arid Of/UL de_fe,1dMl:5 1 purSll_Mf- to d?.&" u. S,C. $ 136 7,                             1


       B.      Suit against the Federal Government, a federal official, or federal agency
       List the federal officials or federal agencies involved, if any.
                            A!t1


       C.      Diversity of Citizenship
       These are cases in which a citizen of one State sues a citizen of another State or nation,
       and the amount at stake is more than $75,000. In a diversity of citizenship case, no
       defendant may be a citizen of the same State as any _plaintiff.


               1.     The Plaintiff(s)

                       The plaintiff, (name) ~ n f
                       State of (name) . . · ,f-5SfJ(j_[/
                                                           d. ()Iti/OC             ' is a citizen of the


                       (If more than one plaintiff is named in the complaint, attach an additional
                       page providing the same information for each additional plaintiff.)




                                                    3
Case: 1:19-cv-00137-ACL Doc. #: 1 Filed: 08/14/19 Page: 4 of 6 PageID #: 4


          2.     The Defendant(s)

          If the defendant is an individual


                 The defendant, (name)                                             , is a citizen
                                          --------------
                 of the State of (name)
                                      -------------- Or is a citizen
                 of (foreign nation)
                                     --------------------
         If the defendant is a corporation

                 The defendant, (name)
                                          ------------------
                 is incorporated under the laws of the State of (name)

                                                               , and has its principal place of
                 ----------------
                  business in the State of (name)
                                                    -------------- Or
                 is incorporated under the laws of the State of (foreign nation)


                 ----------------- , and has its principal place
                 of business in (name)
                                          ------------------
                 (If more than one defendant is named in the complaint, attach an
                 additional page providing the same information for each additional
                 defendant.)

          3.     The Amount in Controversy

          The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
          owes or the amount at stake----is more than $75,000, not counting interest and
          costs of court, because (explain):




                                              4
  Case: 1:19-cv-00137-ACL Doc. #: 1 Filed: 08/14/19 Page: 5 of 6 PageID #: 5


III.   Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:




IV.    Relief
       State briefly and precisely what damages or other relief you want from the Court. Do
       notmakelegalarg~ments.      P/a. 111f1ffs pre<{;/ for#,e fr51/ow11:3 re./;e/ HOIJ?
       /)efe.ridM I-SJ      ~{t/Yl°4_:! fbr /a.55_ "of /011e             comp;.n1Msl,~1 corn/;Jrf,
       a.rq/   :5qpporf Jpn ~e:'/1 ,Pfl/M and St.L/Per1~; loss o~l1f'e
                                                                    1


         IJ 55 o-F i~-0 ~ 9m en f- Uf- II fe : C& l?Jf)elJ.5 a__/d~ cit
                                                                                                  ;:cl
        dtlfYlfijU 1 StrLlultJfJ d~es1 anc1 fu M~ j_~t'-51fur,1/1t1e
       dc.,e.m eel approf'1~1de_,                            Ii er Jli.S_ . rce..l1ef' QS
                                                5
      Case: 1:19-cv-00137-ACL Doc. #: 1 Filed: 08/14/19 Page: 6 of 6 PageID #: 6


              Do you claim the wrongs alleged in your complaint are continuing to occur now?

                                                 Yes[g/4o(
                     Do you claim actual damages for the acts alleged in your complaint?

                                                 Yes       No   D
                                Do you claim punitive monetary damages?



      If you indicated that you claim actual damages or punitive monetary damages, state the
       amounts claimed and the reasons you claim you are entitled to recover these damages.               J.,.   1
                                                                                                                     ~ (J.   c /f
  R/c.._e.u11ilfr1e__ d6.IYl.aqe...5 tJf--11()     /t;.ssluMa,,  11 0001 ~00, 1      pu.leJuanl           Tll    T~      ,v.t..,
.j' /C/r!3 and Me corP/1110/J Md S/-tL lovCJ 1q_,w b ~Hk_ S-/4.le a.P /llrSStJur1 ~ 71
 ~ °!1~¥/Jlra6fe /&uJS of sfekkS1 m an amoW1~ 5'(fl2to0 11o
 Zet/0:,~_maKe.._ a.r, e<f.a..nrpK tJ{' radi l'lfJuJ -fji)tle.rn1rtcnW en ltf!j
    V.      Certification and Closing

            Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
            knowledge, information, and belief that this complaint: (1) is not being presented for an
            improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
            cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
            extending, modifying, or reversing existing law; (3) the factual contentions have
            evidentiary support or, if specifically so identified, will likely have evidentiary support
            after a reasonable opportunity for further investigation or discovery; and (4) the
            complaint otherwise complies with the requirements of Rule 11.

            I agree to provide the Clerk's Office with any changes to my address where case-related
            papers may be served. I understand that my failure to keep a current address on file with
            the Clerk's Office may result in the dismissal of my case.




             I declare under penalty of perjury that the foregoing is true and correct.




                                   Signed this    /Jfi day of aw(l,S/                     ,20E.
                                   Signature of Plaintiff(s)   W.U.i&2 al&d
                                                       6
